Opinion issued May 2, 2002 








In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-02-00299-CR
          01-02-00337-CR
____________

SHEDRED SIMMONS, JR., Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 23rd District Court
Brazoria County, Texas
Trial Court Cause Nos. 39,239 and 39,089



O P I N I O N
	We are without jurisdiction to entertain these appeals.  Appellant was
sentenced in these cases on October 17, 2001.  No motion for new trial was filed. 
The deadline for filing notice of appeal was therefore November 16, 2001, 30 days
after sentencing.  See Tex. R. App. P. 26.2(a)(1).
	Appellant mailed to this Court a written notice of appeal and a motion
requesting an out-of-time appeal dated January 14, 2002.  On January 22, 2002, the
documents were received by the Clerk of this Court who forwarded them to the
Brazoria County District Clerk. (1)  The appeals were assigned to this Court.
	Even if appellant had properly addressed and mailed his notice of appeal to
the Brazoria County District Clerk, rather than to this Court, it was not timely
deposited in the mail on or before the last day for filing.  See Tex. R. App. P. 9.2(b). 
Appellant did not even prepare it until 59 days after the deadline.  An untimely notice
of appeal fails to vest the appellate court with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 209-10 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522
(Tex. Crim. App. 1996).
	We therefore dismiss the appeals for lack of jurisdiction. 
	All pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Cohen, Nuchia, and Price. (2)
Do not publish.  Tex. R. App. P. 47.
1.    	Notice of appeal must be filed with the trial court clerk.  Tex. R. App. P.
25.2(b)(1).
2.    	The Honorable Frank C. Price, former Justice, Court of Appeals, First District
of Texas at Houston, participating by assignment.